IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 101 WAL 2017
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
            v.                             :
                                           :
                                           :
ALEXIS POPIELARCHECK,                      :
                                           :
                   Respondent              :


                                      ORDER


PER CURIAM

      AND NOW, this 29th day of August, 2017, the Petition for Allowance of Appeal is

GRANTED with respect to the following issue:

            When a sentencing court sentences a DUI offender in need
            of further treatment to County Intermediate Punishment
            pursuant to 42 Pa.C.S. § 9763, is the sentencing court
            required to impose a mandatory maximum sentence
            pursuant to 75 Pa.C.S. § 3804(d)?